 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 584 
In the House of Representatives, U. S.,

May 25, 2010
 
RESOLUTION 
Recognizing the importance of manufactured and modular housing in the United States. 
 
 
Whereas manufactured and modular housing play a vital role in meeting the housing needs of the people of the United States and are an important source of quality, affordable housing, including both homeownership and rental housing; 
Whereas the manufactured and modular housing industries in the United States have approximately $6,000,000,000 annually in sales and employ approximately 70,000 people in factories and retail centers alone; 
Whereas 18,000,000 people in the United States, representing all segments of the population, including emerging demographics, live in manufactured or modular homes; 
Whereas because they are important sources of affordable housing, manufactured and modular housing are a critical part of the solution to the ongoing crisis in the housing market in this Nation; 
Whereas the factory production process provides manufactured and modular housing with technological advantages, value, and customization options for consumers seeking quality housing and sustainable homeownership; 
Whereas manufactured homes are built to a national standard under the National Manufactured Housing Construction and Safety Standards Act of 1974, which governs construction, engineering, quality, safety, and systems performance; 
Whereas that Act supports innovation, consumer safety, efficiency, and quality while preserving the affordability and customization of manufactured housing; 
Whereas creating affordable homeownership opportunities helps build communities and requires the cooperation of the private and public sectors, including the Federal Government and State and local governments; 
Whereas the laws of the United States, such as the Manufactured Housing Improvement Act of 2000, encourage manufactured housing homeownership and should continue to do so in the future; 
Whereas June is designated as National Homeownership Month; and 
Whereas the third week of June is recognized as Manufactured and Modular Housing Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of manufactured and modular housing in providing decent, sustainable, and affordable housing; 
(2)recognizes the importance of manufactured and modular housing in contributing to homeownership in the United States; 
(3)recognizes the importance of homeownership, including homeownership of manufactured and modular homes, in building strong communities and families; and 
(4)recognizes and fully supports the goals and ideals of Manufactured and Modular Housing Week and National Homeownership Month. 
 
Lorraine C. Miller,Clerk.
